                                       Questionnaire
Institution: Northeast Ohio Correctional Center
   1. Number of Prisoners on Hand: 1624 – 680 USMS; 944 ODRC

   2. Number of Infirmary Beds: NEOCC does not have an infirmary. There are four
      medical observation beds in the Medical Department.

   3. Number of Infirmary Beds Currently Occupied: NEOCC does not have an infirmary.

   4. Number of Physicians: See Staffing pattern, NEOCC_COVID000001-000005.

   5. Number of Physicians Assistants: See answer to 4 above.

   6. Number of Registered Nurses (RN): See answer to 4 above.

   7. Number of Licensed Practical Nurses (LPN): See answer to 4 above.

   8. Number of Other Medical Professionals: See answer to 4 above.

   9. Number of Medical Personnel Trained to Treat COVID-19: All have received training
      on infectious viral diseases.

   10. Number of Ventilators on Hand: None.

   11. Number of Ventilators Available: None at the facility. If needed, detainee
       transported to hospital.

   12. Number COVID-19 Test Kits on Hand: There are 50 test kits available.

   13. Number of Prisoners on COVID-19 Quarantine: None

   14. Number of Prisoners Tested for COVID-19: None

   15. Number of Prisoners Positive for COVID-19: None

   16. Number of Staff on Hand: 404

   17. Number of Staff Tested for COVID-19: Two

   18. Number of Staff Positive for COVID-19: Two

   19. Number of Contractors [on site]: 50

   20. Number of Contractors Tested for COVID-19: One


                                                                                          DEFENDANT'S
                                                                                            EXHIBIT


                                                                                    E-1     1:19CR705
21. Number of Contractors Positive for COVID-19: One

22. Do You Have Protocols for Testing Employees (please provide): NEOCC cannot require
    staff/contractors to get tested. The facility has a screening process for everyone
    entering the facility. If they are not able to pass the screening process, they cannot
    enter the facility. NEOCC is using the CDC protocols for testing of staff and inmates.
    See ODRC Entry Screening Process for Prevention of COVID-19 Transmission,
    NEOCC_COVID000006-000019.

23. Do You Have Protocols for Testing Contractors (please provide): See answer to 22
    above.

24. Do You Have Protocols for Testing Prisoners (please provide): Staff follow test kit
    instructions when conducting a test. NEOCC is following all CDC recommendations
    for testing. See CoreCivic Inmate Screening Form, NEOCC_COVID000020.

25. Do You have Attorney-Client Privileged VTC Capacity: Five video conferencing units

26. Do You have Attorney-Client Privileged Telephonic Capacity: Six attorney/client rooms
    available to facilitate face-to-face visits or attorney phone calls. Unit staff also
    facilitate additional attorney calls in unit offices.


27. Do You Have Protocols for Attorney Visits (please provide):

All attorney visits are scheduled through the Visitation staff. NEOCC strongly
encourages non-contact visits utilizing the non-contact booths. There are ten non-contact
booths available that are not voice or video recorded. If attorneys want to have a face-
to-face visit, the attorney/client rooms are used. All booths are attorney rooms are
sanitized before and after each use.

NEOCC is following all CDC guidelines at https://www.cdc.gov/coronavirus
https://www.cdc.gov/coronavirus/2019-ncov/communication/guidance-
list.html?Sort=Date%3A%3Adesc

NEOCC is also following            CoreCivic     Policy   13-47     -   Infection   Control,
NEOCC_COVID000021-000034.




Return by e-mail to: Stephen_Newman@fd.org




                                           2                                               DEFENDANT'S
                                                                                             EXHIBIT


                                                                                     E-2     1:19CR705
